t c memo united_states tax_court estate of bernice newberger deceased jp morgan chase bank n a susan newberger and nancy newberger co- commissioner of internal revenue respondent trustees petitioner v docket no filed date john paul barrie for petitioner alexander r roche for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are the values pursuant to sec_2031 of three pieces of fine artwork unless otherwise indicated all section references are to the internal continued findings_of_fact bernice newberger a resident of palm beach county florida died in chicago illinois on date date of death and her will was probated in illinois the estate of bernice newberger estate on date timely filed form_706 united_states estate and generation-skipping_transfer_tax return on which it reported values relating to tête de femme jacqueline by pablo picasso the picasso untitled by robert motherwell the motherwell and elément bleu xv by jean dubuffet the dubuffet the market for fine artwork declined precipitously during the autumn of in october of that year ie double the date rate of the artwork up for auction failed to reach its minimum or guaranteed price and was returned to the auctioneer or owner in sotheby’s and christie’s the top artwork auction houses experienced auction revenue decreases of and respectively lower sale prices and a lack of available high-quality artwork contributed to the decline in auction revenue the artwork market rebounded in continued revenue code relating to the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure the estate and cotrustees had a mailing address in illinois when the petition was filed the record does not disclose where the cotrustees resided when the petition was filed with auction revenue from that year nearly doubling the total and almost matching the high point the picasso is a signed and dated by 23-inch oil on canvas work created in date it depicts pablo picasso’s second wife jacqueline whom he portrayed in over paintings on date ms newberger acquired the picasso for dollar_figure it was purchased from the saidenberg gallery in new york new york and previously owned by daniel-henry kahnweiler of paris france and mr and mrs leigh block of chicago illinois in date nancy ms newberger’s daughter sought appraisals of the estate’s property in date sotheby’s offered to sell the picasso and guaranteed that it would pay the estate dollar_figure million if the picasso did not sell at auction later that month sotheby’s increased the guarantee to dollar_figure million the estate rejected the offer and on date agreed to sell the picasso at christie’s date london auction that agreement provided the estate with a guarantee of dollar_figure and of the hammer price ie the amount of the winning bid exceeding that amount christie’s listed the picasso in its catalog with an expected sale price between dollar_figure and dollar_figure and provided the estate with an appraisal report stating the picasso had a dollar_figure million date of death value on date the picasso sold at christie’s london auction for a total price of dollar_figure ie an dollar_figure hammer price and dollar_figure paid_by the buyer to christie’s the estate reported on its form_706 that the picasso had a dollar_figure million date of death value the motherwell is a signed by 50-inch oil on canvas work created in on date ms newberger acquired it for dollar_figure from the marlborough-gerson gallery in new york new york on date robert motherwell’s in black and white no ie a by 50-inch oil on canvas work created in sold for dollar_figure on the basis of an appraisal from sotheby’s the estate reported on its form_706 that the motherwell had a dollar_figure date of death value the dubuffet is a signed and dated 25-inch tall 44-inch wide and 4-inch deep transfer on polyester created in on date ms newberger acquired it for dollar_figure from the galerie beyeler in basel switzerland on date jean dubuffet’s elément bleu xiii a similarly sized work from the same series sold for dollar_figure on the basis of an appraisal from sotheby’s the estate reported on its form_706 that the dubuffet had a dollar_figure date of death value respondent on date issued the estate a notice_of_deficiency and determined that the picasso the motherwell and the dubuffet had date of death values of dollar_figure million dollar_figure million and dollar_figure respectively on date the estate timely filed a petition with the court opinion a tax is imposed on the transfer of a decedent’s taxable_estate ie the fair_market_value of all property at the time of the decedent’s death minus certain deductions see sec_2001 sec_2031 sec_2051 fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs we determine the fair_market_value of the artwork on the basis of the preponderance_of_the_evidence see 124_tc_95 the estate and respondent respectively contend that the picasso had a date of death value of dollar_figure million and dollar_figure million the picasso sold at christie’s london auction on date for dollar_figure the estate’s experts ask us to disregard this sale because i t was a fluke and the estate unconvincingly contends that this sale is not relevant because it could not have been reasonably anticipated on the date of death to the contrary the sale of the picasso may be taken into account as evidence of fair_market_value as of the valuation_date see 101_tc_412 see also 763_f2d_891 7th cir indeed no evidence is more probative of the picasso’s fair_market_value than its direct sale price see 50_tc_236 aff’d 406_f2d_288 2d cir the estate’s experts’ failure to consider the sale of the picasso renders their valuation wholly unreliable respondent’s expert after adjusting the dollar_figure sale price downward to reflect date market conditions valued the picasso at dollar_figure million we agree with respondent’s expert the estate’s experts and respondent’s expert agree that the dollar_figure sale of in black and white no on date was the best comparable relating to the motherwell although in black and white no shares many characteristics with the motherwell ie they were created in are the same size and have a similar style and composition in black and white no was sold nearly months after the date of death by that time the artwork market had largely rebounded from its downturn respondent’s expert did not make a market adjustment as she made relating to the picasso and inexplicably valued the motherwell at dollar_figure million an amount higher than the sale price of in black and a property’s fair_market_value is generally determined by comparable sales of similar properties that are reasonably proximate in time see 88_tc_1197 n white no which sold after the market rebounded the estate’s experts however adjusted the dollar_figure sale price of in black and white no downward to reflect date market conditions and valued the motherwell at dollar_figure we agree with the estate’s experts the estate and respondent respectively contend that the dubuffet had a date of death value of dollar_figure and dollar_figure the best comparable relating to the dubuffet was the date sale of jean dubuffet’s elément bleu xiii ie a similarly sized work from the same series for dollar_figure respondent’s expert’s contention that the dubuffet’s value was higher during the market downturn than elément bleu xiii’s value before the market downturn is in short nonsensical we agree with the estate that sotheby’s dollar_figure appraisal ie the value the estate reported on its form_706 reflects the dubuffet’s date of death value to reflect the foregoing decision will be entered under rule
